Citation Nr: 1531367	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  10-47 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to August 1983. 

This appeal is before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In the decision below, the Board is determining that new and material evidence has been received to reopen the Veteran's previously denied service connection claims for bilateral hearing loss and hypertension.  The Board is not making a determination as to whether new and material evidence has been received to reopen the Veteran's previously denied claim for tinnitus.  Rather, in light of the potentially outstanding, relevant records addressed in the remand portion below, this issue is being remanded, along with the newly reopened claims for service connection for bilateral hearing loss and hypertension.

Therefore, the issues of whether new and material evidence has been received to reopen a previously denied claim for service connection for tinnitus, and entitlement to service connection for bilateral hearing loss and hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing loss was previously denied in a January 2004 rating decision, the Veteran appealed the decision, the AOJ issued a statement of the case in November 2005, and the Veteran did not file a timely substantive appeal; no new evidence pertinent to the claim was received by VA within the appeal period of the rating decision.

2.  The claim for service connection for hypertension was previously denied in a November 2004 rating decision and the Veteran did not appeal; no new evidence pertinent to the claim was received by VA within the appeal period of the rating decision.  

3.  The additional evidence received since the final January 2004 and November 2004 rating decisions relates to unestablished facts necessary to substantiate each claim previously denied.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) (2014).

2.  The November 2004 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) (2014).

3.  The additional evidence received since the January 2004 rating decision became final is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The additional evidence received since the November 2004 rating decision became final is new and material, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The AOJ denied service connection for bilateral hearing loss in a January 2004 rating decision.  The Veteran appealed the decision, and the AOJ issued a statement of the case in November 2005, but the Veteran did not file a timely substantive appeal.  The AOJ denied service connection for hypertension in a November 2004 rating decision.  The decision was not appealed.  

No new evidence pertinent to either claim was received by VA within the appeal period of either AOJ decision.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of those decisions.  Therefore, the January 2004 and November 2004 decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

The basis of the prior final denial of service connection for bilateral hearing loss was that the evidence did not show that a current hearing loss disability was related to service.  The basis of the prior final denial of service connection for hypertension was, in part, that no current diagnosis of hypertension had been shown.

Evidence obtained since the November 2005 statement of the case denying service connection for bilateral hearing loss includes an August 2010 VA examination report reflecting that the Veteran has a current bilateral hearing loss disability for VA purposes; evidence of such had not previously been associated with the claims file.  See 38 C.F.R. § 3.385.  Evidence obtained since the November 2004 rating decision denying service connection for hypertension includes VA treatment records dated from March 2007 to November 2008 reflecting diagnoses of, and treatment for, hypertension.  

Without addressing the merits of this evidence, the Board finds that it addresses the issues of whether the Veteran has current bilateral hearing loss and hypertension disabilities that can be connected to service.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's service connection claims. 

The Board thus finds that new and material evidence has been submitted to reopen the Veteran's claims for service connection for bilateral hearing loss and hypertension. 

As discussed in the remand below, this case involves potentially outstanding relevant service treatment records.  The Board recognizes that if any such records are obtained, VA will reconsider the Veteran's original service connection claims, and any grant of benefits may result in effective dates in accordance with such original claims.  See 38 C.F.R. § 3.156(c).  The Veteran, however, is not prejudiced by the reopening of his service connection claims, and such reopening is the most favorable action on the Veteran's claims at this point in his appeal.



ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for bilateral hearing loss is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the claim for entitlement to service connection for hypertension is reopened and, to that extent only, the appeal is granted.


REMAND

The Veteran's service treatment records appear to be incomplete; the only such records for his period of service from January 1972 to August 1983 associated with the claims file are a January 1972 enlistment examination, a May 1983 statement regarding intent to file for benefits from VA, and an August 1983 record indicating that the Veteran elected not to undergo a separation examination.  In this regard, in a past November 2004 rating decision, the AOJ noted that such "Service Medical Records, Covering the Period(s), from January 4, 1972 through August 26, 1983" were "incomplete," noting that "[i]f additional records are located at a later date, [the Veteran's] claim [would] be reconsidered at that time."  It does not appear that VA made any further attempts to obtain the Veteran's complete service treatment records.  

Also, the Veteran has not been informed during the appeal period that any service treatment records might be missing; rather, both the March 2009 rating decision and September 2010 statement of the case indicate that the Veteran's service treatment records were obtained and reviewed, and the AOJ denied the Veteran's claims, in part, based on lack of evidence shown by the service treatment records.  See 38 C.F.R. § 3.159(e)(1); see also VA Compensation and Pension Manual, M21-1MR, Part I, Chapter 1, Section C.

Furthermore, in June 2009, the Veteran provided authorization for the release of, and requested VA to obtain, private treatment records dated from June 1995 to January 2000 from Dr. K.P.G. for "All conditions."  In August 2009, VA received a response from Dr. K.P.G. indicating that there were no such records for the dates requested.  However, the AOJ did not inform the Veteran of its inability to obtain such records as required by VA regulations.  See 38 C.F.R. § 3.159(e)(1) (2014) (requiring VA to inform the Veteran of the identity of the records VA is unable to obtain, an explanation of efforts VA made to obtain those records, a description of any further action VA will take regarding the claim, and that the claimant is ultimately responsible for providing the evidence).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's complete service treatment records for his period of service from January 1972 to August 1983.

2.  If it is determined that the Veteran's complete service treatment records are not available, prepare a memorandum that presents a formal finding of the unavailability of these records, and inform the Veteran of VA's inability to obtain such records in accordance with 38 C.F.R. § 3.159(e)(1) and VA Compensation and Pension Manual, M21-1MR, Part I, Chapter 1, Section C.

3.  Inform the Veteran of VA's inability to obtain private treatment records from Dr. K.P.G., dated from June 1995 to January 2000, in accordance with 38 C.F.R. § 3.159(e)(1).

4.  After completing the above and any other necessary development, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


